DOOLING, J.
I concur in the judgment but for the sake of
clarity it should be said that the theory of appellant is not that the deed was delivered to the mayor on his oral agreement that the land should be used for a city hall. Appellant’s theory is that there was no legal delivery of the deed to the city council because the deed was given to the mayor with instructions only to deliver it to the council if the council “approved . . . that this was only deeded for a city hall.” It is appellant’s position that the mayor’s action in giving the deed to the council without such official action by the council was in violation of these instructions and hence constituted no delivery, since “a delivery by the depositary contrary to the direction of the grantor does not pass title.” (Bilsland v. Kennedy, 72 Cal.App.2d 23, 24 [163 P.2d 906].)
Appellant’s difficulty is that the trial court found that the deed was delivered unconditionally. While appellant was the only witness to testify the possession of the deed by the city gives rise to an inference that it was duly delivered and the trial court was entitled to conclude that appellant’s oral testimony did not rebut this inference. (Hennelly v. Bank of America, 102 Cal.App.2d 754 [228 P.2d 79]; Miller v. Jansen, 21 Cal.2d 473 and cases cited at p. 477 [132 P.2d 801].)
Appellants’ petition for a hearing by the Supreme Court was denied February 24, 1955. Shenk, J., and Sehauer, J., were of the opinion that the petition should be granted.